             Case 2:20-cv-01563-TLN-DB Document 12 Filed 10/21/20 Page 1 of 2


     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    John.Burris@johnburrislaw.com
7
     Ben.Nisenbaum@johnburrislaw.com
     James.Cook@johnburrislaw.com
8
     Attorneys for Plaintiffs
9

10                                  UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13   NEFTALI MONTERROSA, individually and                           CASE NO.: 2:20-cv-01563-TLN-DB
     as co-successor-in-interest to Decedent SEAN
14
     MONTERROSA; NORA MONTERROSA,                                   NOTICE OF APPEARANCE OF
     individually and as co-successor-in-interest to                COUNSEL JAMES COOK FOR
15
     Decedent SEAN MONTERROSA;                                      PLAINTIFFS
16   MICHELLE MONTERROSA, individually;
17
     ASHLEY MONTERROSA, individually,

18                                Plaintiffs,
            vs.
19

20
     CITY OF VALLEJO, a municipal corporation;
     JARRETT TONN, individually; and DOES 1-
21   25, inclusive, individually, jointly and severally,
22
                                  Defendants.
23

24   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

25          PLEASE TAKE NOTICE that James Cook Esq., of the Law Offices of John L. Burris, 7677

26   Oakport Street, Suite 1120, Oakland, CA 94621 hereby enters appearance in the above-captioned

27   matter as Counsel to be noticed on behalf of Plaintiffs and request that copies of all briefs, motions,
28   orders, correspondence and other papers be served on the undersigned. Counsels’ email addresses, for



                                                      Notice of Appearance
                                Monterrosa, et al. v City of Vallejo, et al. 2:20-cv-01563-TLN-DB
                                                                  1
            Case 2:20-cv-01563-TLN-DB Document 12 Filed 10/21/20 Page 2 of 2



1    purposes of receipt of Notices of Electronic Filing is james.cook@johnburrislaw.com
2

3
                                                                      Law Offices of John L. Burris
4

5
     Dated: October 21, 2020                                                /s/James Cook
6                                                                          John L. Burris Esq.,
                                                                           Ben Nisenbaum Esq.,
7
                                                                           James Cook Esq.,
8                                                                          Attorneys for Plaintiffs

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     Notice of Appearance
                               Monterrosa, et al. v City of Vallejo, et al. 2:20-cv-01563-TLN-DB
                                                                 2
